Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 16, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

  156930                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder
            Plaintiff-Appellee,                                                                     Elizabeth T. Clement,
                                                                                                                     Justices
  v                                                                SC: 156930
                                                                   COA: 338342
                                                                   Wayne CC: 12-005176-FC
  BRIAN CHRISTOPHER LEE,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the October 27, 2017
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 16, 2018
         d0509t
                                                                              Clerk